Citation Nr: 1001893	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-25 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by difficulty breathing. 

2.  Entitlement to service connection for a back disability.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The Veteran served on active duty from February 1999 to May 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A chronic condition manifested by difficulty breathing is not 
currently shown.  


CONCLUSION OF LAW

The criteria for establishing service connection for a 
condition manifested by difficulty breathing have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2007 letter, issued prior to the 
decision on appeal, notified the Veteran of the criteria for 
establishing his claim for service connection.  This document 
also informed him that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, the letter notified the Veteran of the type of 
evidence necessary to establish a rating and an effective 
date.  See Dingess/Hartman, 19 Vet. App. at 488.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records.  
Also, although given an opportunity to testify before VA 
personnel, the Veteran declined to do so.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to this service connection claim.  
Importantly, however, as the Board will explain in the 
following decision, although service treatment records reveal 
a one-time episode of treatment for complaints of a sore 
throat, fever symptoms, fatigue, coughing with phlegm, and 
dizziness, no chronic disability causing such symptoms was 
diagnosed in service.  Further, the claims file contains no 
competent and credible evidence of a current respiratory 
disorder to include difficulty breathing.  Thus, a remand to 
accord the Veteran an opportunity to undergo a VA examination 
is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § (4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his service connection claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument and 
lay evidence.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the service connection 
claim adjudicated herein.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Available service treatment records reflect treatment for 
complaints of a sore throat, fever symptoms, fatigue, 
coughing with phlegm, and dizziness in March 1999.  Pneumonia 
was suspected but not confirmed.  Indeed, the remainder of 
the service treatment records is negative for complaints of, 
treatment for, or findings of a chronic respiratory disorder.  

Of particular significance to the Board in this matter is the 
fact that the claims folder contains no post-service medical 
records reflecting any complaints of, treatment for, or 
findings referable to a respiratory disorder.  In fact, at no 
time during the current appeal has the Veteran referenced any 
such pertinent medical care.  Indeed, despite providing 
extensive argument on the other issue on appeal, he has 
presented no specific argument supportive of this service 
connection claim.  

As the evidence of record illustrates, evidence of a chronic 
condition manifested by difficulty breathing is not currently 
shown.  Based on this evidentiary posture, the preponderance 
of the evidence is clearly against the Veteran's claim for 
service connection for such a disability-on any basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the Court held that, in the absence of proof of a present 
disability, there can be no valid claim).  See also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As the preponderance 
of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a condition manifested by difficulty 
breathing is denied.  


REMAND

According to the service treatment records, at the January 
1999 enlistment examination, the Veteran denied ever having 
experienced recurrent back pain.  However, in an undated 
record purportedly completed within the first 24 hours of his 
arrival at his unit, he noted that he had back problems which 
could affect his training.  Subsequent service treatment 
records reflect medical care for back pain on multiple 
occasions between March and April 1999.  

X-rays taken of the Veteran's spine in April 1999 showed 
scoliosis of the Veteran's thoracic and lumbar spine.  In a 
service treatment record dated in that month, a treating 
physical therapist noted that this condition existed prior to 
the Veteran's entry into service.  

On several occasions during the current appeal, the Veteran 
has asserted that he continues to experience problems with 
his back-including, in particular, pain.  In fact, in the 
notice of disagreement which was received at the RO in 
October 2007, the Veteran described his back pain as "a 
current [and] chronic problem."  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded a VA examination of 
his back at any time since his discharge from service.  
[Indeed, the claims folder contains no records of 
post-service medical care.]  Based on this evidentiary 
posture, the Board finds that a remand of the Veteran's claim 
for service connection for a back disability is necessary.  
Specifically, on remand, the Veteran should be accorded a 
pertinent VA examination to determine the nature and extent 
of any back disability and for an opinion as to whether any 
currently diagnosed back disability is related to service. 

Also on several occasions during the current appeal, the 
Veteran has indicated his desire for back treatment.  On 
remand, therefore, an attempt should be made to procure 
copies of records of any post-service back treatment that the 
Veteran may have received.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his back problems prior 
to service and since his discharge from 
active duty in May 1999.  After obtaining 
the appropriate release of information 
forms if necessary, procure copies of the 
records of back treatment that the Veteran 
reports.  Associate all such available 
records with the claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA spine examination to determine the 
nature and extent of any back disability 
and for an opinion as to whether any 
currently diagnosed back disability is 
related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

With regard to any scoliosis of the 
Veteran's spine that is shown on 
examination, the examiner should express 
an opinion as to whether that pre-existing 
disorder underwent a permanent increase in 
severity during the Veteran's active 
service, and if so, whether the permanent 
increase in severity during service was 
due to the natural progress of the 
condition.  

For any other spine disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service, is 
otherwise related to active duty.  

Complete rationale should be given for all 
opinions.  

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for a back disability.  
If the decision remains adverse, the 
Veteran should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


